Citation Nr: 1523851	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral vision loss disability.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a February 1947 denial of service connection for bilateral defective vision.

By a filing of January 2015, the Veteran withdrew his request for a Board hearing.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed February 1947 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral defective vision.

2. Evidence submitted since the February 1947 rating decision is cumulative and redundant in relation to the evidence of record at the time of the prior final denial sought to be reopened and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The February 1947 rating decision denying service connection for bilateral defective vision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Because new and material evidence has not been received since the February 1947 rating decision, the claim of entitlement to service connection for a bilateral vision loss disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral vision loss disability.  Implicit in his claim is the contention that VA has received new and material evidence requiring the Board to reopen the previous denial of the claim.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  As part of this notice, VA must specifically inform the claimant as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In May 2013, the Veteran filed a fully developed claim using VA Form 21-526EZ. When filing a fully developed claim, a claimant submits all evidence relevant to his or her claim other than service treatment records and treatment records from VA medical centers, which are to be obtained by VA.  In some circumstances, additional development, including obtaining additional records and providing a veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form notifies a claimant as to the evidence required to substantiate a claim for service connection and as to the claimant's and VA's respective duties for obtaining evidence.

Although the notice that was part of the claim form submitted by the Veteran satisfied VA's duty to notify, a July 2013 letter from the originating agency also provided the Veteran with the required VCAA notice, including notice as to new and material evidence.  The letter adequately notified the Veteran of the basis for the previous denial of his claim and cited the new and material evidence that would be needed to reopen the claim.  The letter specifically stated, "In order for us to reopen your claim, we need new and material evidence.  Your claim was previously denied because your condition was noted on your entrance examination and there was no incident in service that showed your injury was aggravated due to your military service.  Therefore, the evidence you submit must be new and relate to this fact."

Duty to assist

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The VCAA letter of July 2013 informed the Veteran of VA's willingness to attempt to obtain relevant evidence identified by the Veteran.

In filings of August 2013, the Veteran indicated that he had no further information or evidence to give VA in support of his claim and that he "cannot file any doctors' names."  See August 2013 VCAA notice response and August 2013 statement in support of claim.  The Veteran signed an authorization to release medical information in August 2013 but wrote "unknown" in the block for listing medical treatment providers.

All identified and available treatment records have been secured, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.

As part of its duty to assist claimants, VA will provide a medical examination or opinion if the evidence of record is insufficient for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because no new and material evidence has been submitted in the present case, further medical examination and opinion are not required with regard to the Veteran's application to reopen his claim for service connection for a bilateral vision loss disability.  VA has satisfied its duty to assist the Veteran, and no further action is needed with respect to the duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (2003).

Claim to reopen

The Veteran implicitly contends that, on the basis of new and material evidence submitted, his claim for entitlement to service connection for a bilateral vision loss disability must be reopened.

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish entitlement to service-connected compensation benefits, a Veteran generally must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Aggravation is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  See  38 C.F.R. § 3.310(b) (2014).

Proof of secondary, as opposed to direct, causation requires: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the present case, a February 1947 rating decision of the RO denied service connection for bilateral defective vision on the basis that the "disability was not incurred in or aggravated  in service."  The rating decision noted that the Veteran's defective vision had been documented at induction and that no incident in service showed aggravation.  A letter of March 1947 notified the Veteran of the February 1947 rating decision and the Veteran's appellate rights.

In general, rating decisions that are not timely appealed are final.  Because the Veteran did not appeal the February 1947 rating decision and did not submit new and material evidence within one year of the decision, that rating decision became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence "raises a reasonable possibility of substantiating the claim" is not a separate determination, but is rather part of the determination of whether the submitted evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must presume the credibility of the evidence when ealuating whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).  VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the time of the February 1947 rating decision, the evidence of record consisted of the Veteran's service treatment records and service personnel records.  The evidence that has been added to the record since the February 1947 rating decision includes, in relevant part, statements of the Veteran and VA treatment records dating from February 2000 to May 2013.

After a thorough review of the record, and for the reasons expressed below, the Board concludes that the Veteran has not submitted new and material evidence concerning the unestablished facts of an in-service injury.

In his May 2013 claim to reopen, the Veteran cited a "left eye injury" as his claimed disability and directed VA to "see STRs."  No further argument was made.

In statements of September 2014 and February 2015, the Veteran has asserted that he is "house bound."

In his September 2014 Form 9 appeal to the Board, the Veteran stated, "When I went into the army . . .,  my eyesight was 20/20 in my right eye and my left eye was 0.  After serving for three years my right eye went down to 20/40." . . .  I was sent to the eye section . . . for about one week while they tested my right eye.  Then I was sent back to duty. . . .  I was sent to Fort Dix, New Jersey where I met with 6 or 7 doctors.  They recommended that I should have my left eye removed and fitted with an artificial eye. . . . I did not have the eye surgery.  [When discharged in October 1946], I was rated with a 10% disability in my right eye.  A few months later I received a call from Hartford telling me that I had to come to Hartford for another exam.  I was unable to make the appointment on the date they requested.  This is the reason they cut my 10%.  It was unfair that they cut my 10%.  I am requesting that my 10% be given back to me from the time they cut me off. . . . [Following surgery of the right eye], I can see 20/40 and with glasses it is a little better.  Please consider all these facts when making your decision on my appeal." 

In a filing of August 2013, the Veteran briefly recounted his three-week hospitalization during military service for his left eye.  According to the Veteran, doctors at that time recommended that his left eye be removed, and he declined.  He also stated that he was currently scheduled for a surgical procedure to be performed on his right eye in September 2013.  The Veteran further stated, "Just as the doctors at Fort Dix said, I believe my left eye caused trouble with my right eye.  . . . I believe this was made worse during military service.  You may check with the eye doctor at West Haven V.A."

A West Haven VA treatment record of September 2013 notes an admitting diagnosis of "rt cataract" and "surgery."  Other West Haven VA treatment records document vision problems of both the right eye and left eye but make no mention of an injury during service or otherwise relate the Veteran's vision disability to service.  The records indicate, for example, that the Veteran has "NLP OS 2^ injury with scissors as an infant" and "DV blur with current specs OD."  See May 2013 VA treatment record.  An "optometry progress note" and "full exam" of September 2009 notes the Veteran's report of a "decrease in vision ou [each eye] progressively over the past year."  The physician noted "(1). EBMD ou c mild symptoms 2' to non-use of medications. . . . (2). NLP OS 2^ to penetrating injury with scissors as an infant. Was unable to obtain a view of the fundus 2' pupil closure.  History of IOP asymmetry, OS>OD, likely sequelae of trauma/pupil closure. . .  .(3). Mixed cataracts causing decrease in VA."  The Veteran's VA treatment records amply reflect ongoing symptoms of vision limitations in both eyes but add nothing new to the issues of an injury during service and a link between the Veteran's military service and his bilateral vision loss disability.

The record statements of the Veteran are redundant and cumulative of the evidence that was of record when the claim was denied in 1947.  At that time, the report of the Veteran's separation exam already showed that the Veteran's vision of the right eye had worsened during service.  It was also known that he had "injured his [left eye] at age of 18 months with a pair of scissors" and that he had been "blind" in his left eye since that time."  See September 1946 service treatment record.  It was further documented previously that the Veteran had been hospitalized in 1946 "because of blindness, left, total, traumatic, for correction of strabismus, OS."  Id.   The Veteran asserted on his November 1946 claim for disability benefits that he had had "total blindness in left eye 1930 [and] defective vision in right eye 2/44."  In short, the Veteran's statements made in association with his claim to reopen basically recount the known history of his bilateral vision disability and therefore do not constitute new and material evidence. 

Moreover, as noted above, the VA treatment records that have been added to the record since the last final denial of the claim serve to establish the Veteran's current disability, but they are not probative of the missing element of an injury during service.   Evidence merely cumulative of other evidence of record cannot be new and material even if it had not been previously presented to VA.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board also notes that, contrary to the Veteran's assertion, nothing in the record indicates that the Veteran was at one time service-connected for a disability of the right eye with a 10 percent rating.

In conclusion, the Board finds that new and material evidence has not been submitted to show that the Veteran's bilateral vision loss disability was incurred in, or aggravated by, military service.  The evidence submitted by the Veteran is not new and material in relation to the service-connection elements not proven previously in February 1947.  Because new and material evidence has not been received, the Veteran's claim of entitlement of service connection for a bilateral vision loss disability may not be reopened.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral vision loss disability.  The benefit sought on appeal remains denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


